Judgment of the Supreme Court, New York County, entered January 8, 1976, granting plaintiff wife a divorce, custody of the three children of the marriage without visitation rights to defendant husband, support of $250 a week ($100 to the wife and $50 to each child), ordering the return of certain jewelry and in case of default, $25,000, and awarding counsel fees in sum of $9,980, unanimously modified, on the facts and in the exercise of discretion, without costs or disbursements, so as to reduce defendant’s obligation for support to $200 a week ($50 to the wife and $50 to each child), reduce the sum awarded as counsel fees to $5,000, and grant visitation rights to defendant and otherwise affirmed. The matter is remanded to Special Term for determination of appropriate terms of visitation. We find that the evidence was sufficient to sustain the causes of action for divorce and return of plaintiff’s jewelry. We are of the opinion that the support ordered by the trial court in the sum of $250 was excessive. On our review of the evidence it is questionable whether the money allegedly entrusted to defendant by his father in Iraq was, as the trial court found, actually the property of defendant so as to permit the trial court to consider it as a financial resource in determining the extent to which support should be ordered. The circumstances here should not preclude visitation by defendant with his children (Domestic Relations Law, § 240). We note that defendant has already spent six months in jail as punishment for contempt in failing to pay support as ordered by Justice Gomez on April 15, 1975. Considering all factors, including the financial claim of defendant, counsel fees of $10,000 in this case are excessive. Counsel fees in the amount of $5,000 are proper. Concur—Kupferman, J. P., Birns, Fein, Sandler and Markewich, JJ. [84 Misc 2d 644.]